

115 HR 5189 IH: To authorize the President to award the Medal of Honor to Francis E. Normoyle for acts of valor during the Korean War while a member of the Navy.
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V115th CONGRESS2d SessionH. R. 5189IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Schneider introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to Francis E. Normoyle for acts of valor during the Korean War while a member of the Navy. 
1.Authorization for award of Medal of Honor to Francis E. Normoyle for acts of valor during the Korean War 
(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 6248 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 6241 of such title to Francis E. Normoyle for the acts of valor during the Korean War described in subsection (b). (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Hospital Corpsman Petty Officer Third Class Francis E. Normoyle on September 25, 1950, during the Korean War as a member of the Navy, for which he was previously awarded the Silver Star. 
